Per Curiam. The City of Fort Smith and the Arkansas Municipal League have filed motions for permission to file amicus curiae briefs supporting appellants’ side of this case. Appellee American Telephone and Telegraph Communications of the Southwest, Inc. has responded and asked for additional pages of argument to respond to the amicus curiae briefs. We grant permission to file the amicus curiae briefs and also grant appellee an additional ten pages of argument to respond.  In its motion, appellee states that it needs the extra pages to respond to new issues raised in the amicus curiae briefs. In order to prevent any possible misunderstanding, we state that we do not know if the new issues were raised by the pleadings and ruled on by the trial court, but we ordinarily address amicus curiae arguments similar to the way we address arguments by intervenors, and intervenors on appeal cannot enlarge the issues beyond those raised by the pleadings of the parties in the lower court. Weber v. Pryor, 259 Ark. 153, 531 S.W.2d 708 (1976). Newbern, J., not participating.